Citation Nr: 1503529	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Curtis Miera


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's private therapist


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge in October 2014.  There is a paper claims file and electronic files located on the Virtual VA file system.  A transcript of the proceeding is associated with the Veteran's Virtual VA files.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  Obtain Social Security Administration (SSA) Disability records, afford the Veteran a VA examination, and readjudicate the claim as one for a psychiatric disorder broadly, not limited to PTSD, under Clemons.

The Veteran contends that he has suffered from PTSD that was caused or aggravated by his military service.  As noted above, because the record shows several psychiatric diagnoses, the claim must be analyzed as a claim for entitlement to service connection for a psychiatric disorder, generally, and not one merely for PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  On remand, the RO must adjudicate the Veteran's claim with full consideration of any currently diagnosed psychiatric disorders.  

The record reflects that the Veteran applied for Social Security Administration (SSA) Disability benefits, that his claim was initially declined, and later granted.  See Veteran's statement, received March 2010; Board hearing transcript at 22.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  When VA has actual notice that a claimant is receiving disability benefits from the SSA, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  On remand, the Veteran's complete Social Security records must be added to the claims file.

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; a link, established by medical evidence, between current symptoms and an in service stressor; and credible supporting evidence that the claimed in-service stressor occurred  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, a diagnosis of PTSD has been given by several mental health professionals and at least one has suggested a relationship, at least in part, to the Veteran's military service.  For example, an August 2009 letter of a private psychologist, P.B., Ph.D., who accompanied the Veteran to the hearing before the Board in June 2014, reflects that the Veteran presented in October 2008 "with all the classic symptoms of PTSD."  Similarly, an October 2009 report of a private psychologist, R.K., Ph.D., reflects the diagnostic impression of PTSD, chronic, severe.  Finally, a February 2010 VA Outpatient Mental Health Assessment Note shows a diagnosis of "PTSD, chronic based on childhood and military" by a VA psychologist, Dr. I.L.P. 

In addition, some examiners have also diagnosed other psychiatric conditions including the private psychologist, R.K., Ph.D., who also a mood disorder, NOS (not otherwise specified) and rule out personality disorder, NOS.  Additionally, letters from treating psychologists, social workers, and other counselors report diagnoses and symptoms of anxiety and depression.  See private medical letters dated August, October, and November 2009.  These evaluations and evidence of psychological symptoms must be given full consideration on remand.  

With regard to service, service treatment records show that on his March 1970 enlistment examination Report of Medical History the Veteran checked a box indicating that he had or had had depression or excessive worry.  The examiner noted with regard to this, "Denies, mild."  Psychiatric clinical evaluation was noted to be "normal" on the Report of Examination, and the examiner entered a designation of "1" under "S" for "psychiatric" under the physical profile block.  (In a physical profile block on an examination report there are six categories (P, U, L, H, E, S), including "S" for psychiatric.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a numerical designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any military assignment.").  The Veteran was found to be qualified for enlistment.

In April 1970, the Veteran was seen with complaints of anxiety and depression and was admitted for three weeks for hyperventilation syndrome, rule out suicide threat, and discharged with the diagnosis of psychopathic profile-superimposed willful manipulation of environment and factitious symptoms.  In July 1970, he was referred to psychiatry for a suicidal gesture.  The diagnosis was a depressive reaction in an immature personality.  In June 1972, an examiner's impression was immature personality with passive aggressive overtones.  The Veteran's February 1974 separation examination report reflected no findings of a psychiatric disorder, and psychiatric clinical evaluation was normal.
With regard to his claim for PTSD, the Veteran submitted a statement in March 2010 alleged that he believed that stressful events in his childhood resulted in PTSD and that this disorder was "exacerbated" or aggravated by his experiences in service.  In an August 2010 statement, the Veteran alleged that his stressors in service included his crying in the shower and being yelled at and humiliated by his company commander in April 1970.  

The Veteran has not been afforded a VA psychiatric examination for this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In light of the evidence noted about showing current diagnoses of psychiatric disorders and diagnoses in service, the Board concludes that on remand the Veteran should be afforded a VA examination by an examiner who will render an opinion as to the likelihood that any current psychiatric disorder began in service or is otherwise the result of stressful experiences in service.  

In addition, the Board notes that, given that the Veteran was found to be psychiatrically clinically normal on the enlistment examination report, it appears that the presumption of sound condition applies in this case even though the examiner noted some mild depression based on history provided by the Veteran.  This is so because history provided by a Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3 2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004).  Therefore, should the examiner find that any psychiatric disorder clearly and unmistakably pre-existed service, the examiner must also render an opinion as to whether it is clear and unmistakable that any such disorder was NOT aggravated during service.

With regard to personality disorders, they are considered congenital or developmental defects.  Congenital or developmental defects are not considered diseases or injuries under the law.  38 C.F.R. § 3.303(c).  Service connection may not be granted for a defect, although service connection may be granted for a disability which is shown by the evidence to have resulted from a defect which was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90 (July 18, 1990).  Therefore, should the examiner find that the Veteran had a personality disorder in service, an opinion should be provided as to whether there was a superimposed disease or injury on the personality disorder that resulted in a disability that still exists today.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that any outstanding VA treatment records since November 2010 are obtained and added to claims file.  

2.  Contact the Veteran and ensure all outstanding private treatment records since June 2014 are obtained.

3.  Contact the Social Security Administration to obtain all medical records associated with the Veteran's application for benefits from that agency and all decision documents, including the decision of an Administrative Law Judge, if any, and copies of all medical records upon which any decision was based.

4.  To the extent that any attempt to obtain these records is unsuccessful, document each attempt in the claims file and notify the Veteran and his representative.

5.  Arrange for a psychiatric examination in order to determine the nature, onset date, and etiology of any current psychiatric disorder and determine whether it is linked to the Veteran's active service.

In addition to the claims file and the Veteran's service treatment and personnel records, the examiner must review the VA treatment records, particularly the February 2010 VA Mental Health Assessment note in which the VA psychologist diagnosed PTSD, chronic based on childhood and military, as well as private evaluations.  These include the August 2009 SSA psychological evaluation and letters from that examiner; the treatment records and letters of the October 2008 examiner; letters from the Veteran's prior treating psychologists and counselors dated August, October, and December 2009; the Veteran's statements; and SSA records.

In considering whether PTSD, if any, is linked to service, the examiner should specify the "stressors" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  If the examiner finds that there are no sufficient in-service stressors, such a finding must be adequately explained.  

The examiner must consider all reported symptoms and provide diagnoses of any current psychological disorders.  Then, the examiner must provide opinions as to the following:

a)  Provide an opinion as to the nature, extent, onset date and etiology of any current psychiatric disorder.  The examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any psychological disorder is causally or etiologically related to the Veteran's service, including, but not limited to, the Veteran's claimed stressors in service. 

b)  If the examiner determines that any psychiatric disorder clearly and unmistakably pre-existed service, the examiner should render an opinion as to whether it is clear and unmistakable that such a disorder was NOT aggravated during service.

c)  With regard to a personality disorder, if any, that the examiner believes was shown in service, the examiner must render an opinion as to whether there was a superimposed disease or injury on the personality disorder that resulted in a disability that still exists today.

In rendering the requested opinions, the examiner must review the Veteran's statements as well as his private psychological evaluations and treatment records.  If he or she disagrees with a determination by a qualified mental health professional, the examiner must provide a reason for doing so.  

The examiner must provide a full rationale for each opinion given.  

6.  Upon receiving the examiner's report, verify that all the requested opinions have been offered.  If not, refer the report to the examiner for corrections or additions.

7.  Finally, readjudicate the claim of entitlement to service connection for a psychiatric disorder to include PTSD.  If any benefit is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



